J-S73007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                     Appellee             :
                                          :
                v.                        :
                                          :
 GEORGES SAGE BERLIN                      :
                                          :
                     Appellant            :        No. 166 WDA 2018

                Appeal from the PCRA Order January 17, 2018
           In the Court of Common Pleas of Westmoreland County
            Criminal Division at No(s): CP-65-CR-0004430-2012


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OLSON, J.

MEMORANDUM BY GANTMAN, P.J.:                    FILED FEBRUARY 27, 2019

      Appellant, Georges Sage Berlin, appeals from the order entered in the

Westmoreland County Court of Common Pleas, which denied his first petition

brought pursuant to the Post-Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546.        We affirm in part, vacate in part, and remand with

instructions.

      The relevant facts and procedural history of this case are as follows. On

October 18, 2012, Appellant raped Victim at her residence. A jury convicted

Appellant on April 10, 2014, of one count each of rape by forcible compulsion,

rape by threat of forcible compulsion, involuntary deviate sexual intercourse

(“IDSI”) by forcible compulsion, IDSI by threat of forcible compulsion,

aggravated indecent assault, indecent assault, indecent assault by forcible

compulsion, unlawful restraint, and stalking. The court sentenced Appellant
J-S73007-18


on September 5, 2014, to an aggregate term of 17 to 34 years’ imprisonment

plus 5 years’ probation. The court also notified Appellant of his requirement

to register and report for life as a Tier III offender under the Sexual Offender

Registration and Notification Act (“SORNA”). On June 30, 2015, this Court

affirmed the judgment of sentence, and our Supreme Court denied petition

for allowance of appeal on February 29, 2016.          See Commonwealth v.

Berlin, 122 A.3d 1149 (Pa.Super. 2015) (unpublished memorandum), appeal

denied, 635 Pa. 729, 132 A.3d 456 (2016).

      On October 11, 2016, Appellant filed a timely pro se first PCRA petition.

The PCRA court appointed counsel, who filed an amended PCRA petition on

April 5, 2017, and argued trial counsel interfered with Appellant’s right to

testify at trial and did not call available character witnesses in relation to both

Appellant and Victim, constituting ineffective assistance of counsel. Appellant

filed an amended pro se PCRA petition on April 17, 2017, which listed the

potential character witnesses and argued trial counsel did not investigate the

crime scene or allow Appellant to hear his recorded phone call with Victim

prior to trial. On July 13, 2017, PCRA counsel filed a motion to withdraw due

to irreconcilable differences with Appellant, which the following day the PCRA

court granted and appointed new counsel.

      The PCRA court held an evidentiary hearing on November 20, 2017. At

the conclusion of the hearing, the PCRA court requested second PCRA counsel

to file an amended PCRA petition listing the potential character witnesses


                                       -2-
J-S73007-18


whom Appellant claimed were available to testify at trial.       Second PCRA

counsel complied on December 21, 2017. On January 17, 2018, the PCRA

court denied PCRA relief. Appellant timely filed a notice of appeal on January

25, 2018. The following day, the PCRA court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Appellant timely filed a Rule 1925(b) statement on February 13, 2018.

      Appellant raises the following issue for our review:

          WHETHER THE [PCRA COURT] ERRED IN DENYING PCRA
          RELIEF DESPITE THE FACT THAT TRIAL COUNSEL
          PROVIDED INEFFECTIVE ASSISTANCE OF COUNSEL[?]

(Appellant’s Brief at 3).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record supports the court’s determination and whether

the court’s decision is free of legal error. Commonwealth v. Ford, 947 A.2d

1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d 319 (2008).

This Court grants great deference to the findings of the PCRA court if the

record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007).     If the record supports a post-conviction court’s credibility

determination, it is binding on the appellate court.         Commonwealth v.

Dennis, 609 Pa. 442, 17 A.3d 297 (2011).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Rita D.


                                     -3-
J-S73007-18


Hathaway, we conclude Appellant’s issue merits no relief. The PCRA court

opinion comprehensively discusses and properly addresses the question

presented.    (See PCRA Court Opinion, filed January 17, 2018, at 11-19)

(finding: trial counsel was not ineffective for failing to call Appellant as witness

during trial; Appellant testified unequivocally during colloquy at trial that his

decision not to testify was of his own volition; trial counsel testified at PCRA

hearing that Appellant initially wanted to testify at trial but changed his mind

and told counsel of this decision; Appellant incredibly testified trial counsel

told Appellant not to testify at trial, and that Appellant did not remember

colloquy; trial counsel’s failure to call character witnesses was not ineffective

assistance of counsel; at trial, counsel stated he did not intend to introduce

evidence of Appellant’s character; trial counsel stated he had discussed with

Appellant possibility of presenting character evidence, and both Appellant and

counsel agreed not to introduce character evidence; during PCRA hearing, trial

counsel testified that he had discussed with Appellant the potential

introduction of crimen falsi if he provided character evidence; assuming

potential witnesses would have been available and willing to testify at trial,

record indicates trial counsel acted reasonably; finally, trial counsel was not

ineffective for failing to allow Appellant opportunity to listen to recorded phone

call between him and Victim; at PCRA hearing, trial counsel credibly testified

Appellant had opportunity to listen to recording and discuss content; Appellant

informed trial counsel during trial that Appellant believed recording had been


                                       -4-
J-S73007-18


doctored, however, at trial, recording was properly authenticated and there is

no indication recording was doctored).       The record supports the court’s

decision. Accordingly, we affirm Appellant’s issue on the basis of the PCRA

court’s opinion.

      Nevertheless, our Supreme Court declared SORNA unconstitutional,

because it violates the ex post facto clauses of both the United States and

Pennsylvania Constitutions. Commonwealth v. Muniz, 640 Pa. 699, 164

A.3d 1189 (2017), cert. denied, ___ U.S. ___, 138 S.Ct. 925, 200 L.Ed.2d

213 (2018). The Muniz court determined SORNA’s purpose was punitive in

effect, despite the General Assembly’s stated civil remedial purpose. Id. at

748-49, 164 A.2d at 1218. Therefore, a retroactive application of SORNA to

past sex offenders violates the ex post facto clause of the United States

Constitution.   Id.   SORNA also violates the ex post facto clause of the

Pennsylvania Constitution because it places a unique burden on the right to

reputation and undermines the finality of sentences by enacting increasingly

severe registration law. Id. at 756-57, 164 A.2d at 1223. Further, Muniz

created a substantive rule that retroactively applies in the collateral context.

Commonwealth v. Rivera-Figueroa, 174 A.3d 674, 678 (Pa.Super. 2017).

Legality of sentence is not waivable in the collateral context, as long as the

court has jurisdiction to hear the claim. Commonwealth v. Berry, 877 A.2d

479, 482 (Pa.Super. 2005) (en banc), appeal denied, 591 Pa. 688, 917 A.2d

844 (2007).     Consequently, we elect to review the legality of Appellant’s


                                     -5-
J-S73007-18


sentence sua sponte. See Commonwealth v. Randal, 837 A.2d 1211, 1214

(Pa.Super. 2003) (en banc) (stating appellate court can raise and review

legality of sentence sua sponte).

       Instantly, Appellant committed his offenses on October 18, 2012. At

that time, Megan’s Law III applied, which would have required Appellant to

register as a sex offender for life. See 42 Pa.C.S.A. § 9795.1(b)(2) (expired

December 19, 2012). SORNA became effective on December 20, 2012. See

42 Pa.C.S.A. §§ 9799.10, 9799.41.                The court sentenced Appellant on

September 5, 2014, and required Appellant to register for life as a Tier III

offender under SORNA.           See 42 Pa.C.S.A. § 9799.14(d)(4).       Appellant,

however, committed his offenses when Megan’s Law III was applicable, and

while Megan’s Law III and SORNA both require a person convicted of IDSI to

register for life, the increased reporting requirements of SORNA constitute

greater punishment for Appellant. See Muniz, supra. Thus, the application

of SORNA to Appellant violates the ex post facto clauses of the United States

and Pennsylvania Constitutions.1 See id.; Rivera-Figueroa, supra. Further,

the General Assembly created Subchapter I through Act 10 and amended in

Act 29, in response to Muniz and its progeny.            See H.B. 1952, 202 Gen.



____________________________________________


1 We note this Court granted en banc review in two cases, which may implicate
which sexual offender registration scheme applies to Appellant’s circumstance.
See Order, Commonwealth v. Wood, 1193 & 1194 MDA 2017 (Pa.Super.
filed April 20, 2018); Order, Commonwealth v. Lippincott, 2057 EDA 2014
(Pa.Super. filed April 20, 2018).

                                           -6-
J-S73007-18


Assem., Reg. Sess. (Pa. 2018), Act 29 of 2018; H.B. 631, 202 Gen. Assem.,

Reg. Sess. (Pa. 2018), Act 10 of 2018. Subchapter I addresses sex offenders

who committed an offense before December 20, 2012. See 42 Pa.C.S.A. §§

9799.51-9799.75. Accordingly, we vacate the portion of Appellant’s judgment

of sentence that required him to register as a lifetime sexual offender under

SORNA, and remand to the trial court to instruct Appellant on his proper

reporting requirements under Megan’s Law III.

      Order affirmed; SORNA requirements vacated; case remanded with

instructions. Jurisdiction is relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/2019




                                      -7-
                                                                             Circulated 02/07/2019 04:05 PM




        IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
                    PENNSYLVANIA- CRIMINAL DIVISION

                                                                                                                  ·-
-----eoMM-ONWE:tttffl--O·F-PEN.N·SYtV:A:NIJt---1-----                                            --···-·      ,




                                                )
                         vs.                                )
                                                            )    No.   4430 C 2012
        GEORGES SAGE BERLIN,                                )
                                                            )
                                          Defendant.        )


                               STATEMENT OF THE COURT
                         ISSUED PURSUANT TO PA.R.A.P. RULE 1925


                AND NOW, thisd,..fda.y of February, 2018, it appearing to this Court that the

 Defendant filed a Notice of Appeal from the Order of Court entered on January 17, 2018

 dismissing Defendant's petition for post-conviction relief, and that Defendant filed a Concise

 Statement of the Errors Complained of on Appeal as Ordered by this court, pursuant to Rule

 1925(a) of the Rules of Appellate Procedure, the reasons for said decision appear in the Court's

 Opinion dated January 17, 2018. A copy of that Opinion is attached hereto for reference.

                                                   BY THE COURT:


                                      ��»v:i21h��
                                     --�ta Donovan Hathaway, President Judge
                                                                                             �
 ATTEST:
           �t.�

 c.c.   File
        Judith Petrush, Esq., Assistant District Attorney
        Michael E. DeMatt, Esq., Counsel for Defendant
        Pamela Neiderhiser, Esq., Court Administrator's Office
     -----IN-T-IIE-COUR.-1'-0F COMMON--ELEAS. .O.F .WESTMORELAND..CO.IJNTY,                                                 _
----------1.P.-XJENNSYLYANIA�CRIMINAU.}IYISION


     COMMONWEALTH OF PENNSYLVANIA                                   )
                                                                    )
                                vs.                                 )        No.      4430 C 2012
                                                                    )
              GEORGES SAGE BERLIN,                                  )
                                 Defendant.                         )


                                       ORDER AND OPINION OF COURT

         I.       FACTUAL AND PROCEDURAL ffiSTORY:

              The charges in this case arose from an incident that occurred on or about October

     18, 2012 in Murrysville, Westmoreland County. The testimony at trial established that

     the victim, Holly White, lived with her two minor daughters in the municipality of

     Murrysville in 2012. White testified that she met Defendant through Facebook, and that

     they became romantically involved in the summer of 2012. (TT 54-56).1                                          The

     relationship was rocky, however, and White ended the relationship with Berlin in

     September of 2012. Although Defendant sought reconciliation, White was not "sold" on

     the idea that it was a good decision, though Defendant stated that "even though we're not

     married ... God promised us for each other." (IT 61).

              Eventually, White broke off all contact with Defendant because of his troubling

     behavior. (TI 60-64). For example, White testified that Defendant became angry when

     she joined a different church from Defendant, and stated that he did not want her around

     1
      Numerals in parenthesis preceded by the letters "TT" refer to specific pages of the transcript of the trial in this
     matter, held April 7-10, 2014 and made a part oftbe record herein.

                                                              1
        the church's pastor, 'Just trying to control who I was around." (TT 60). White also stated

--· ·---tharDeferntant-wouln - ofterr=be -very --displeased'' with the-way---she -would- -eo0k,- and···· -- - ·--
·-----=�--------·------------------·-·-·
        would criticize her in front of her children. (TT 60).

                At approximately 11:30 p.m. on October, 18, 2012, White was preparing for bed

        when the doorbell rang. When White opened the front door, "[Defendant] kept saying,

         let me in, let me in. He got real loud outside, which made me concerned for my neighbors

         because it's a very quiet neighborhood so I let him in." (IT 67). As soon as Defendant

         entered her home, he pushed her up against the wall and told her repeatedly that they

         were meant to be together. (TT 67). White asked Defendant to leave, but he continued to

         "rant." She was eventually able to move into her living room, hoping to diffuse the

         situation, but Defendant became more agitated. (TT 68"69). He called her a "whore" for

         having sex with other men, and said that there were spirits in the house. (TT 69). 'White

         repeatedly asked Defendant to leave her home. Defendant began groping and licking her

         breasts, pushed her onto the couch, and physically and sexually assaulted her.

                White fought against Defendant and became hysterical when she felt that she

         could not breathe. She stated that "trying to fight him off was really difficult because it

         was hurting me." (TT 70) She also testified, that she was "pushing him, kicking him,

         whatever I could do to get him to push away." (TT 70). At that point, Defendant stopped

         the assault and began to cry. He stated that "he didn't mean to rape me. That he was sorry

         and that he was just crazy over me and I'm his." (TT 71). At some point, White thought

         that Defendant was beginning to leave, but he instead restrained White in a bear hug

         when she attempted to retrieve her phone. (TT 72). He then pulled White's pants down,

                                                          2
and as she reached for her house phone, he took     it from her and threw it across the room.

(TT 7Jf. At thaf poiiif,-Wliife.llireatened to retrieve a knife ifheaio not leave.Defendant --- · - ·

responded by stating "go ahead ... I'm not going to live without you. (TT 75).

       Defendant became physical· again toward White. White testified that "I couldn't

fight him anymore. I was hurting every time I tried to hit him, even with my arms,

because he was on top of me." (TT 76). Defendant then removed White's panties. White
                       J


then testified: "He started to lick me down there and at least twice he bit me ... on my

skin, just right at the top of my vagina. I_ think I was struggling at that point to just not

totally zone out because I was frozen." (TT 78). Defendant pinned White's legs in the air

and penetrated her vaginally. (TT 79). After Defendant ejaculated inside of her,

Defendant stood up and White locked herself in her bathroom. (TT 81 ). Then:

              He kept yelling. from outside the room ... for me to let him
              in, and the next thing I know the door is opening. He's got a
              kitchen knife, He jimmied the door open and he handed me
              my clothes and helped me get off the toilet because I was too
              weak at that point to stand back up. (TT 81 ).

       Defendant again began speaking in a rambling and a threatening manner. (TT 82).

Finally, Defendant told White that he and his family would "take care" of her ex-

husband, and he threatened that if he ever saw her with another man, he would kill her.

Defendant also instructed White to tum her cell phone on, as he would call her on his

way home. When Defendant left shortly thereafter, White believed that it was in the early
                           '
morning hours of October 19, 2012. Her children were still asleep upstairs. (TT 81-83).

        White testified that she locked all of the doors and went upstairs to her bedroom.

She texted a friend, but her friend did not answer the phone. She then located the number

                                               3
for a women's shelter and spoke to a counselor from the Blackburn Center. (TT 84). She



and her children. Although she was in considerable pain, she waited until her children

were on the bus to school that morning before she went to Forbes Regional Hospital in

Monroeville. There, she was examined, a rape kit was performed, and her clothing was

collected. (TT 83-87). She agreed to meet with Murrysville Police, and gave a written

statement.   While driving back to her residence, White noticed that a vehicle was

following her. When the car flashed its lights at her to pull over, she did so. Defendant

was driving the car, which she then recognized as being his mother's vehicle, and he

rolled down the window as if he wanted to speak with her. White testified that she was

afraid, and so she immediately pulled away and called the police. Defendant continued to

follow her, at times pulling in front of her vehicle to block her progress. White was

eventually able to drive back to the police station. (TT 92w94).

       Defendant called White's cell phone on numerous occasions and left several voice

messages, which White recorded to a separate medium. White agreed to return

Defendant's phone calls while having the conversation recorded by law enforcement. In

that recorded conversation, Defendant apologized repeatedly to White for his actions and

begged her to forgive him for raping her. (TT 104-105, Commonwealth's Exhibit #12

and #13).

       Kiley Schultz testified that she was employed as an emergency medicine physician

assistant at Forbes Regional Hospital in Monroeville on the day of the crime. (TT 1845

191). She stated that she did perform an examination of Holly White on October 19, 2012

                                             4
             at approximately 9:05 a.m. (IT 192). White informed her that she had been raped, and

- · ---- -   S'cnultz statecflliaf White appearea tearful arid emotional. (TT T92J.-When -Sclitiltz askec1--·
             her for details, White stated that she had broken off a relationship with a man a few

             weeks prior, and that somewhere between the hours of 11 :00 p.m. and 2:00 a.m. the

             previous evening, they had a verbal altercation because she did not want him at her home.

             (TT 195). He then pushed her onto the couch, and she pulled out some of his hair trying

             to escape. (TT 196). White then stated that she eventually was so tired that she could no

             longer fight Defendant off of her, and that Defendant digitally and orally penetrated her

             vagina. He then engaged in sexual intercourse with her, and became angry when she

             would not make eye contact or speak to him while she was being raped. (TT 196).

                    Schultz then performed a physical examination. She found bruising on her arm,

             which resembled finger marks, (IT 196-97). She also performed a genital exam, and did

             not note any external abnormalities or internal injuries. (IT 197). She also obtained

             swabs for the rape kit at that time. (TT 197).

                    The Commonwealth also introduced a stipulaton stating that if called to testify,

             Bradley McLaughlin, a forensic scientist supervisor with the Pennsylvania State Police,

             would establish that a presumptive chemical test indicated the presence of seminal

             material in the vaginal and rectal sample; however, no spermatozoa were identified. (TT

             216). Further, swabs from the vaginal and rectal samples were prepared for DNA

             analysis. Other samples, including pubic hairs, buccal swabs, and fingernail scrapings,

             were also prepared for DNA analysis, (TT 217). Buccal swabs were also retrieved from

             Defendant. (TT 218).

                                                              5
      Catherine Palla, forensic DNA scientist with the Pennsylvania State Police DNA



Defendant. (TT 227). She testified that Defendant's DNA was present in the vaginal

sample, and that his DNA was consistent with the rectal sample. (TT 235).

      Richard King testified that he was working as a detective for the Murrysville

Police Department on October 19, 2012, when he met with Holly White shortly after 5

p.m. at Forbes Hospital. Detective King noted that while he intended to obtain a written

statement from White at the hospital, she appeared to be exhausted, so he determined that

she needed to rest and they would obtain a written statement at a later date. (TT 240).

White traveled to the police station the following day, and informed Sergeant King that

Defendant was still continuously trying to contact her by phone. (TT 241). At that time,

Sergeant King and White planned to set up a consensual wiretap on the following

Monday. (TT 241). After White left the police station at approximately 10:30 p.m.,

however, he learned that Defendant attempted to make contact with White while they

were both in their vehicles. (TT 244). Sergeant King testified that she returned

approximately one hour later and appeared to be extremely shaken. (TT 244).

       Defendant was charged by Criminal Information with one count of Rape by

Forcible Compulsion, 18 Pa.C.S.A. §312l(a)(l), one count of Rape, Threat of Forcible

Compulsion, 18 Pa.C.S.A. §312l(a)(2), one count of Involuntary Deviate Sexual

Intercourse, Forcible Compulsion, 18 Pa.C.S.A. §3123(a)(l), one count of Involuntary

Deviate      Sexual Intercourse, 18 Pa.C.S.A. §3123(a)(2), one count of Aggravated

Indecent Assault without Consent, 18 Pa.C.S.A. §3125(a)(l), one count of Indecent

                                            6
Assault, 18 Pa.C.S.A. §3126(a)(l), one count of Indecent Assault, 18 Pa.C.S.A.

§3126(a)(2), o�count of Unlawful Restraint,·· 1s·Pa.C:S:A-§Z9-02fa)(2), ·mdc:me-cmmt· -

of Stalking, 18 Pa.C.S.A.. §2709.l(a)(l).

         Defendant was represented by Attorney Brian Aston at trial, which commenced on

April 7, 2014. Defendant was found guilty of all charges on April 10, 2014.Defendant

was sentenced on September 5, 2014 to an aggregate period of 17 to 34 years

incarceration, followed by 5 years State probation.

Defendant filed a Notice of Appeal directly to the Superior Court, and the Court's

judgment of sentence was affirmed by the Superior Court on June 30, 2015. Defendant's

Petition for Allowance of Appeal was denied by the Pennsylvania Supreme Court on

February 29, 2016.

         Defendant filed a pro-se PCRA petition on October 11, 2016. The Court appointed

Attorney Emily Smarto to represent Defendant. Attorney Smarto filed an amended PCRA

petition on April 5, 2017. Attorney Smarto filed a motion to withdraw as counsel on July

14, 2017, citing irreconcilable differences with Defendant. The Court then appointed

Attorney Michael DeMatt to represent Defendant, and ordered him to file any

supplemental motions within 45 days. He did not file any additional motions, and an

evidentiary hearing was held on this matter on November 20, 2017.

   JI.      ELIGIBILITY FOR RELIEF:

         The requirements for eligibility for relief under the Post-Conviction Relief Act are

set forth both in the Act itself (42 Pa.C.S. §9541, et. seq.) and in the Rules of Criminal

Procedure (Pa.R.Crim.P. Rules 901 and 902). Generally speaking,

                                               7
         PCRA petitioners, to be eligible for relief, must, inter alia, plead
      and _l)rove their assertions by a preponderance of the evidence.
    ___
      Section 9543(a). Inherent in this-pteading and proorrequireiiieiiti_    ' __
                                                                                s
      that the petitioner must not only state what hls issues are, but also lie
      must demonstrate in his pleadings and briefs how the issues will be
      proved. Moreover, allegations of constitutional violation or of
      ineffectiveness of counsel must be discussed "in the circumstances
      of the case." Section 9543(a)(2)(i-ii). Additionally, the petitioner
      must establish by a preponderance of evidence that because of the
      alleged constitutional violation or ineffectiveness, "no reliable
      adjudication of guilt or innocence could have taken place.'' Section
      9543(a)(2)(i-ii). Finally, petitioner must plead and prove that the
      issue has not been waived or finally litigated, §9543(a)(3), and if the
      issue has not been litigated earlier, the petitioner must plead and
      prove that the failure to litigate "could not have been the result of
      any rational, strategic or tactical decision by counsel." Section
      9543(a)(4).
                    v.
      Comm. Rivers, 786 A.2d 923, 927 (Pa. 2001).

   Further, a PCRA petition, including second and subsequent petitions, must be filed

within one year of the date that the judgment of sentence becomes final. 42 Pa.CS.

§9545(b)(l); Pa.R.Crim.P. Rule 901. The Pennsylvania Supreme Court "has repeatedly

stated that the PCRA timeliness requirements are jurisdictional in nature and,

accordingly, a PCRA court cannot hear untimely PCRA petitions." Comm. v.

Ligons, 971 A.2d 1125, 1164 (Pa. 2009) (citing Comm. v. Rienzi, 827 A.2d 369, 371

(Pa. 2003)).

   Here, Defendant's judgment of sentence was affirmed by the Superior Court on June

30, 2015. His Petition for Allowance of Appeal to the Pennsylvania Supreme Court was

denied on February 29, 2016. The instant petition was filed on October 11, 2016.

Therefore, his petition is facially timely.




                                              8
                                                                    .
    Because Defendant is raising a claim of ineffective assistance of counsel, he must
                                                                  ---··--------
plead and prove, by a preponderanceofthe evidence:           .

                 (1) the underlying claim has arguable merit; (2) no
                reasonable basis existed for counsel's actions or failure to act;
                and     (3)    petitioner  suffered prejudice as      a result
                of counsel's error such that there is a reasonable probability
                that the result of the proceeding would have been different
                absent such error.
                Comm. v. Reed,            971 A.2d 1216, 1221 (Pa.
                2009)(citing Comm. v. Pierce, 527 A.2d 973, 975 (Pa.
                1987)).

         In his amended petition for post-conviction relief, initially filed by prior counsel

Emily Smarto and adopted by current counsel Michael DeMatt, Defendant alleges that

trial counsel was ineffective. Specifically, he alleges that he wished to testify on his own

behalf, and informed his counsel that he wished to do so. However, counsel interfered

with his right to testify by giving "incorrect advice." He also alleges that he wished to

call a long list of character witnesses, none of whom were called by defense counsel.

Although not contained within the amended petition, Defendant also argued at the

evidentiary hearing that he was not given· an opportunity prior to trial to listen to phone

recordings wherein Defendant admitted to raping Victim.

   ID.      ANALYSIS:

         Although the Court dismissed the majority of Defendant's claims at the

evidentiary hearing, it will still discuss its reasoning for doing so, infra.

            A. WHETHER TRIAL COUNSEL WAS INEFFECTIVE WHERE
               DEFENDANT CLAIMED HE WISHED TO TESTIFY ON ms OWN
               BEHALF, AND THAT HE WAS GIVEN "INCORRECT ADVICE"
               BY COUNSEL?


                                                9
                First, Defendant asserts that he wished to testify at trial, but that defense counsel

    incorrectly advised him that doing so would -resiiff"iii
-------
                                                                    "a""liarsfier sentence from Juage   ,_ .

         Hathaway.

                The decision of whether or not to testify on one's own behalf is ultimately to be

         made by the defendant after full consultation with counsel. Comm. v. Uderra, 706 A.2d

         334 (Pa. 1998); Comm. v. Bazabe, 590 A.2d 1298, (Pa.Super. 1991). Moreover, where

         a defendant voluntarily waives his right to testify after a colloquy, he generally cannot

         argue that trial counsel was ineffective in failing to call him to the stand. Comm. v.

         Peay, 806 A.2d 22, 29 (Pa.Super.2002); Comm. v. Schultz, 707 A.2d 513, 520

         (Pa.Super.1997). In order to sustain a claim that counsel was ineffective for failing to

         advise a defendant of his rights in this regard, notwithstanding an on-the-record
                                                                                        ,
                                                                                           colloquy,

         the defendant must demonstrate either that counsel interfered with his right to testify, or

         that counsel gave specific advice so unreasonable as to vitiate a knowing and intelligent

         decision to testify on his own behalf. Comm. v. Nieves, 746 A.2d 1102, 1104 (Pa. 2000).

                Such an instance occurred in Nieves. There, Defendant averred and testified at the

         evidentiary hearing that he wished to testify, but that his attorney advised him that if he

         did, the Commonwealth would be able to impeach him with two prior convictions. Id.

         His trial attorney also confumed his version of events, and acknowledged that he did not

         have an alternative reasonable strategy for advising the defendant not to testify. The

         Pennsylvania Supreme Court affirmed the trial court's determination that counsel's

         advice was erroneous, as Defendant's prior convictions were not crimes of dishonesty. It



                                                     10
also determined that if not for counsel's erroneous advice, Defendant would have chosen

to testify on-fiis own behalf.

       Defendant clearly and unequivocally testified at trial that his decision not to testify

was of his own volition. The following colloquy was conducted at Defendant's trial:

               Aston: Have you and I met and discussed the possibility of
               you testifying in reference to this matter?
               Defendant: Yes, we have.
               Aston: And have we discussed it on several occasions?
               Defendant: Yes, we have.
               Aston: And isn't it true that immediately prior to coming to
               court now you and I were in the holding cell discussing
               whether or not you should testify?
               Defendant: Yes, we were.
               Aston: Have you asked me questions concernmg the
               possibility of you testifying? ·
               Defendant: Yes, I have.
               Aston: Have I informed you that is one of the things that you
               have the absolute right to do is testify on your own behalf and
               I myself as your attorney cannot make that decision for you?
               Defendant: Yes, you did.
               Aston: And did I inform you that you have to make that
               determination and inform both myself and the court?
               Defendant: Yes.
               Aston: And after having all of our conversations and having
               all of your questions answered, is it your decision whether
               you wish to or do not wish to testify?
               Defendant: I do not wish to testify.
               Aston: And you are doing this of your own free will?
               Defendant: Yes, I am.
               Aston: And have I promised you or threatened you with
               anything with regard to that decision?
               Defendant: No, you haven't.
               (TI 270-72)

       At the evidentiary hearing, Attorney Aston detailed the conversations he had with

Defendant regarding his wish to testify:



                                              11
                   Aston: Mr. Berlin was going to testify the whole way up
                   through . and inclu�ip_g_�hen J11e jury was impaneled. He
                   wou1cl never specifically tell me what he was going t-:-o-a_y_s   · --
                                                                                    ·-
                   with reference to theplione [recoroing]-:-He]ust kept saying
                   you put me up there, I'll take care of the recording. I was just
                   trying to tell her what she wanted to hear so that we could get
                   back together. Then when the first officer took the stand and I
                   believe I had him admit, he finally kind of broke down a little
                   bit on the stand because Mr. Berlin had been accused of
                   following this woman around later on and calling her and
                   stuff, and when I pressed the officer about why he didn't do
                   more that night to try to locate him, he admitted that he didn't
                   do his job, that he just wanted to get out of town ... When
                   the officer said that I sat down and Mr. Berlin leaned over and
                   said to me, I'm not testifying, you've got to take care of this
                   yourself.
                   (PT 13-14).2

Defendant testified at the evidentiary hearing that "(Aston] told me not to testify." (TT

24). When asked why he told Defendant not to testify, Defendant stated "I have no idea.

He never brought up my prior record [or] anything." (TT 24). He continued:

                   Defendant: When it was time for me to testify, I guess after
                   [Victim] took the stand, we went downstairs and he just says,
                   I'm advising you not to testify. I said okay.
                   ADA Petrush: Do you recall being asked a series of
                   questions on the record about whether or not you wished to
                   testify?
                   Defendant: No.

                   Defendant: I told him I would like to testify. He - when we
                   were downstairs meeting before .we came up, he told me if
                   you testify Judge Hathaway will give you more time. Those
                   were his exact words.
                   (TI 25-26).




2 Numerals  in parenthesis preceded by the letters "PT" refer to specific pages of the transcript of the evidentiary
hearing in this matter, held November 20, 2017, and made a part of the record herein.
                                                            12
                   Defendant testified that he could not recall the colloquy conducted at trial. The
------
                                                                                            s
     Court found that Attorney Aston's testimony at trial was creofole, and that Defendant'---·-······ · ··--

            testimony was extremely incredible. Attorney Aston testified that Defendant informed

            him that he did not wish to testify on his own behalf, despite his prior statements stating

            the opposite. Based on the record and the testimony presented at the evidentiary hearing,

            Defendant's claims cannot overcome his own testimony presented at trial. There is no

            evidence that Attorney Aston interfered with his right to testify, or that he was given .

            incorrect advice regarding this right. For these reasons, the Court properly dismissed this

            claim at the evidentiary hearing, as Defendant's assertion is meritless, defense counsel

            acted reasonably, and there is no indication that the outcome of the trial would have been

            different had Defendant testified.


                      B. WHETHER COUNSEL WAS INEFFECTIVE FOR FAILING TO
                         CALL CHARACTER WITNESSES DESPITE DEFENDANT'S
                         CONTENTION THAT HE WISHED TO DO SO?
                   Next, Defendant avers that defense counsel was ineffective for failing to call

            character witnesses where a list of names was provided to him pretrial. In bis PCRA

            addendum, Defendant lists a number of witnesses that he wished to call both for Victim's

            "bad character," as well as for Defendant's reputation for peacefulness.

                   Where a defendant claims that counsel was ineffective for failing to call a

           particular witness, a defendant must offer proof of that witness's availability to testify, as

           well as an adequate assertion that the substance of the purported testimony would make a

           difference in the case, so that Defendant was so prejudiced that he was denied a fair

           trial. Comm. v. Clark, 961 A.2d 80, 90 (Pa. 2008). "A petitioner establishes prejudice
                                                         13
                  ------             ·-· ··-·-··-···-   -··   ····-····-······-··· ·········-··········--····---------·

when he demonstrates that -there-is· -a-reasonable- ·probabHiey-that,but-...fer--eoonse-1!.s-----'- - -

unprofessional errors, the result of the proceeding would have been different." Comm. v.

Johnson, 966 A.2d 523, 533 (Pa. 2009) (citations and internal quotation marks omitted).

It is well settled that "[a] failure to call a witness is not per se ineffective assistance of

counsel for such decision usually involves matters of trial strategy." Comm. v. Sneed, 45

A.3d 1096, 1109 (Pa. 2012).


       Further:

               It has long been the law in Pennsylvania that an individual on
              trial for an offense against the criminal law is permitted to
              introduce evidence of his good reputation in any respect
            _ which has "proper relation to the subject matter" of the
              charge at issue. Such evidence has been allowed on a theory
              that general reputation reflects the character of the individual
              and a defendant in a criminal case is permitted to prove his
              good character in order to negate his participation in the
              offense charged. The rationale for the admission of character
              testimony is that an accused may not be able to produce any
              other evidence to exculpate himself from the charge he faces
              except his own oath and evidence of good character.
              Comm.      v.   Johnson, 27 AJd 244,                              248     (Pa.Super.
              2011) (citation and emphasis omitted)


       The ability of the defense to introduce witnesses testifying to a victim's character

trait of untruthfulness is rather limited. In Comm. v. Minich, 4 A.3d 1063 (Pa.Super.

2010), where defense counsel sought to introduce witnesses who would testify that a




                                                        14
victim was caught lying in matters unrelated to the sexual assault case, the Court held that

such evidence was inadmissible as� Pa.RE. 60�-- . �-----

           At trial, Attorney Aston stated on the record reasons that he· did not wish to

introduce character witnesses:

                     Aston: . . . I have no intention whatsoever of getting into
                     character. In the discovery that was provided to me, not the
                     most recent stuff, but the stuff awhile back, there was
                     information in there concerning news articles and stuff that
                     my client was avoiding paying child support in Allegheny
                     County, and I think the one judge referred to him as a con
                     man or someone who would say whatever he had to say to
                     prevent him from having to pay child support. I don't think
                     there's any relevance whatsoever to that.
                     (TI 8).

           A colloquy was also conducted at trial, which affirmed Defendant's wish not to

introduce character witnesses on his own behalf:

                    The Court: Did you discuss with your client the possibility
                    of character witnesses?
                    Aston: I did, your Honor. I discussed that with               him
                                                                         in light of
                    some of the evidence that was out there(.] I think we both
                    agree that it would be best not to open some of those doors.
                    The Court: Because I'm sure you explained to him if he did
                    present a character witness then the Commonwealth could

3
    The Court further held that:

                    In· light of the recognized interpretation of the term "pertinent" under Pa.RE.
                    404(aXI) relating. to the accused and consistent precedent dealing
                    with victims who testify, we conclude that a "pertinent" character trait for
                    purposes of Pa.RE. 404(a)(2Xi) is limited to a character trait of the victim that
                    is relevant to the crime or defense at issue in the case. Therefore, whenever the
                    accused seeks to offer character evidence for purposes of attacking or supporting
                    the credibility of a victim who testifies, the admissibility of such evidence is
                    governed by Pa.R.E. 608 and proof of specific incidents of conduct by either
                    cross-examination or extrinsic evidence is prohibited. To hold otherwise would
                    allow the phrase "pertinent trait of character'' in Pa.R.E. 404(aX2) to modify
                    established case law defining the parameters of permissible evidence to impeach
                    or bolster the credibility of witnesses.
                    Minich, 4 A.3d at I 072.

                                                           15
                     come back on rebuttal with a character witness to rebut that
--             _____,character trait.                                                 _
                    Aston: Correct, your Honor.
                     Court: Mr. Berlin, are you in agreement with that. - -· . - - ------------
                     Defendant: Yes, I am.
                     (TT 9-10).

           At the evidentiary hearing, Defendant testified that he provided Attorney Aston

     with a "huge list" of character witnesses - he also testified that he did not recall having

     any discussions with Attorney Aston as to whether it would be beneficial to call character

     witnesses, and that he never indicated that he did not wish to have any character

     witnesses called. (TT 23-24).

            Attorney Aston testified at the evidentiary hearing as follows:
                   ADA Petrush: What specifically do you recall [the
                   conversation regarding character witnesses] being?
                   Aston: That ifwe called any character evidence then his prior
                   conviction, I know he had a prior conviction for burglary and
                   he may even have had a prior sex crime that may or may not
                   have come in. I know the burglary definitely would have
                   because that's a crimenfalsi and that would have come in and
                   therefor character evidence was not an option for us and we
                   had discussed that.
                   ADA Petrush: At any point did Mr. Berlin indicate that
                   despite the fact that certain prior convictions may come in
                   that he still wished to have character witnesses testify on his
                   behalf? .
                   Aston: No, he fully understood why we could not call them.
                   (PT 11).

            Regarding witnesses that Defendant wished to introduce "to impugn [Victim's]

     integrity for truthfulness," Attorney Aston testified that "we were having discussions

     about potential witnesses and even the examination of the Victim herself, because the

     Rape Shield Law in Pennsylvania extremely limits what we're allowed to and not

     allowed to [do], we would have had those discussions. (PT 15).
                                                  16
       Attorney Aston correctly informed Defendant that his conviction for burglary

constituted crimen falsi with whic� Defendant could be ime_��c_!i��'.   s��, e.g., Comm. v.
Harris, 884 A.2d 920 (Pa.Super. 2005) (holding that 20-year old conviction for burglary

was admissible to impeach defendant if he testified). Although Defendant alleged that his

conviction was for Criminal Trespass, and not Burglary, the Court notes that the crime of

Criminal Trespass also represents a crimen falsi offense. Comm. v. Davis, 17 A.3 d 3 90,

397 (Pa.Super. 2011 ).

       Moreover, evidence regarding Victim's reputation for truthfulness was not

introduced by the Commonwealth. Defendant does not allege that the witnesses listed had

evidence that Victim lied about the incident in question.

       Assuming, arguendo, that the witnesses listed would have been available and

willing to testify, the evidence presented still signifies that defense counsel acted

reasonably, and Defendant was not prejudiced by the witness's exclusion. The witnesses

which Defendant listed in his addendum to be called for Victim's reputation included

mostly Victim's family members, including her father, mother, sister, and brother-in-law.

Defendant does not allege that these witnesses possessed evidence suggesting that Victim

lied about the incident. Therefore, it seems rather unlikely that evidence of Victim's

untruthfulness in matters not related to the crime would have been admissible or proper.

Attorney Aston acted reasonably, and informed Defendant that the type of evidence

which could be introduced against Victim's character was limited as per the rape shield

law.



                                             17
       Attorney Aston credibly testified at both the trial and evidentiary hearing as to his

reasons wh� he did not wish toJ?tro.�uce character w�tne���� o� _ _Def�11dant'�behal�_

Defendant testified at trial that he agreed with Attorney Aston, despite his conflicting

testimony at the evidentiary hearing. For these reasons, Defendant's claims regarding

character witnesses are meritless and cannot gamer relief.

          C. WHETHER TRIAL COUNSEL WAS INEFFECTIVE WHERE
             DEFENDANT ASSERTS THAT HE DID NOT HAVE THE
             OPPORTUNITY TO REVIEW RECORDED EVIDENCE PRIOR TO
             TRIAL?


      Although not contained within the amended PCRA petition, Defendant alleged at

the evidentiary hearing that he was not given the opportunity to listen to recorded phone

conversations in which Defendant admitted to raping Victim prior to trial. He also alleged

that the evidence was "doctored" or altered in some manner. This argument was both

completely meritless and not properly formed or argued.

      At the evidentiary hearing, trial counsel Brian Aston testified that he had

discussions with Defendant regarding the contents of a recorded phone call between

Defendant and White. He stated that Defendant had an opportunity to listen to the

recording. (PT 8). He elaborated:

             I know that he had an opportunity to listen to it prior to the
             trial. We talked about it nearly every single time that we met
             because I believe, if I recall correctly, there were three
             separate instances in that single phone call when Mr. Berlin
             admitted that he had raped this woman. That's what his case
             was going to come down to is whether or not he could
             provide an explanation to the jurors that they would be
             willing to accept as to why he would indicate to her not once,


                                            18
                         not twice, but I believe three separate occasions that he had
-----·--------....raped.he                           ----- ----·-----·-·--··--
        _(IT_S::2)_,__                       -· ..

         Attorney Aston also indicated that Defendant did inform him that he believed the

         recording had been doctored. (PT 10). He testified that "when I pressed him about

         specifically what [had been doctored] ... he just said it doesn't sound right." (PT 10).

                  On the other hand, Defendant averred that the first time he heard the evidence was

         at trial. (PT 22). Although he states he had not heard the recording prior to trial, he

         testified that after it was played in the courtroom, "I wrote him some notes and told him

         certain things were missing from the phone call." The phone call was recorded nearly 2

       . years prior to trial. (PT 22).

                  Although it is unclear, it appears that Defendant wishes to forward an ineffective

        · assistance of counsel claim in relation to this matter. The Court determined that the claim

         was meritless, and that Attorney Aston's testimony in relation to the claim was credible.

         The recording was properly authenticated at trial, and there is no indication whatsoever

        that it was doctored in any manner, barring Defendant's statement that it "doesn't sound

        right."

                  The Court also notes in passing that Defendant alleges that no DNA evidence was

        presented in trial. This issue is clearly frivolous and without a scintilla of support in the

        record; as noted by counsel, Catherine Palla, Forensic Scientist with the DNA forensic

        lab, testified regarding DNA evidence present in this case.




                                                           19
       IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
          _____,p._ .E=NN�S:i. .iYIJ.,./..LANIA
                                           V    - CRIMINAL DMSION                                    _

COMMONWEALTH OF PENNSYLVANIA                                    )
                                                                )
                          vs.                                   )
                                                                )    No. 4430 C 2012
       GEORGES SAGE BERLIN,                                     )
                                                                )
                                            Defendant.          )

                                            ORDER OF COURT

       AND NOW, this            fl day of January, 2018, for the reasons set forth in this Court's
Opinion, it is hereby ORDERED as follows:

       1.       Defendant's Petition for Post-Conviction Relief, filed pursuant to the Post

Conviction Relief Act, (42 Pa.C.S. §9541 et. Seq.) is hereby DISMISSED.

       2.       THE DEFENDANT IS NOTIFIED THAT ANY APPEAL TO THE

SUPERIOR COURT OF PENNSYLVANIA FROM TIITS COURT'S DISMISSAL OF ms

PCRA PETITION MUST BE FILED WITlilN THIRTY (30) DAYS FROM THE DATE

OF TIDS ORDER OF. COURT.


                                                                BY THE COURT:




ATTEST:


Clerk of Courts


cc:    File
       Judith Petrush, Esq., Assistant District Attorney
       Michael DeMatt, Esq., PCRA Counsel for Defendant
       Georges Sage Berlin, Defendant, SCI Rockview, #LS-8555
       I Rockview Place, P.O: Box A, Bellefonte, PA 16823-0820
       Pamela Neiderhiser, Esq., Court Administrator's Office

                                                           20